—Judgment of the Supreme Court, New York County (Jay Gold, J.), rendered on July 24, 1991, convicting defendant, following a jury trial, of grand larceny in the fourth degree and sentencing him, as a second felony offender, to a term of from two to four years incarceration, is unanimously affirmed.
The trial court credited the police account of what had transpired and denied defendant’s motions to suppress. At the conclusion of his ensuing trial, the jury found defendant guilty of grand larceny in the fourth degree.
The stop herein was founded upon a suspicion of criminal activity. The observations by the police officers, plus defendant’s attempted flight, were sufficient to provide them with a credible reason to stop him. Concur — Murphy, P. J., Milonas, Rosenberger, Kassal and Rubin, JJ.